—Appeal from a judgment of Supreme Court, Monroe County (Fisher, J.), entered April 13, 2000, convicting defendant after a jury trial of criminal possession of a weapon in the third degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of two counts of criminal possession of a weapon in the third degree (Penal Law § 265.02 [1], [former (4)]). Supreme Court properly determined that defendant lacked standing to challenge the search of his girlfriend’s apartment and denied defendant’s suppression motion without conducting a hearing. Defendant’s motion papers, which included an affirmation of defense counsel alleging that defendant was an “occasional resident” of the apartment and kept some clothing there, failed to contain sworn allegations of fact sufficient to raise an issue of fact with respect to standing (see CPL 710.60 [3] [b]; People v Thurman, 262 AD2d 987, Iv denied 94 NY2d 830; see also People v Conway, 277 AD2d 1020, Iv denied 96 NY2d 782; People v Bostick, 151 AD2d 768, 770; People v McGaha, 144 AD2d 388, 389). In view of defendant’s extensive criminal record, we conclude that the sentence is neither unduly harsh nor severe. Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Burns and Gorski, JJ.